Exhibit 10.7

 

WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT

 

This WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of December 30,
2011, (this “Amendment”) is by and among Granite City Food & Brewery Ltd., a
Minnesota corporation (the “Borrower”), the various institutions from time to
time party to the Credit Agreement described below as Lenders, and Fifth Third
Bank, an Ohio banking corporation, as Administrative Agent.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of May 10, 2011 (as the same has
been and hereafter may be amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Credit Agreement”; capitalized terms used
herein and not defined herein shall have the meanings ascribed thereto in the
Credit Agreement);

 

WHEREAS, the Borrower has previously advised Administrative Agent and the
Lenders that certain breaches under the Credit Agreement, as specifically
described on Annex I attached hereto, have occurred (collectively, the “Existing
Breaches”);

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders waive the Existing Breaches and amend the Credit Agreement in certain
respects, in each case in accordance with the terms and subject to the
conditions herein set forth; and

 

WHEREAS, the Administrative Agent and the Lenders party hereto agree to
accommodate such requests of the Borrower, in each case on the terms and subject
to the conditions herein set forth.

 

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.               Waiver.  Subject to the terms and conditions of this
Amendment and in reliance upon the representations and warranties of the
Borrower set forth in Section 4 below, the Administrative Agent and the Lenders
hereby waive the Existing Breaches.  This is a limited, one time waiver and,
except as expressly set forth herein, shall not be deemed to: (a) constitute a
waiver of any other Event of Default or any other breach of the Credit Agreement
or any of the other Loan Documents, whether now existing or hereafter arising,
(b) constitute a waiver of any right or remedy of the Administrative Agent or
any of the Lenders under the Loan Documents which does not arise as a result of
the Existing Breaches (all such rights and remedies being expressly reserved by
the Administrative Agent and the Lenders) or (c) establish a custom or course of
dealing or conduct between the Administrative Agent and the Lenders, on the one
hand, and the Borrower on the other hand.  The foregoing waiver shall not be
deemed to constitute a consent of any other act, omission or any breach of the
Credit Agreement or any of the other Loan Documents.

 

Section 2.               Amendments to Credit Agreement. Subject to the
satisfaction of the conditions set forth herein, the Loan Documents are hereby
amended as follows:

 

--------------------------------------------------------------------------------


 

(a)           Section 1.1 of the Credit Agreement is hereby amended by adding
the following defined terms in the correct alphabetical order:

 

““Cadillac Ranch Acquisition” means the Acquisitions contemplated by the
Cadillac Ranch Purchase Agreement.

 

“Cadillac Ranch Purchase Agreement” means that certain Master Asset Purchase
Agreement dated as of November 4, 2011, by and among Granite City Restaurant
Operations, Inc., as Buyer (as defined therein), CR Minneapolis, LLC, Pittsburgh
CR, LLC, Indy CR, LLC, Kendall CR LLC, 3720 Indy, LLC, CR NH, LLC, CR Florida,
LLC, and Parole CR, LLC, as the sellers, Restaurant Entertainment Group, LLC and
Clinton R. Field and Eric Schilder, as amended by Amendment No. 1 to Master
Asset Purchase Agreement dated as of December 21, 2011, by and among such
Persons and Granite City of Maryland, Inc., as Buyer (as defined therein),
together with each “Separate PA” as defined therein.

 

“Cadillac Ranch Targets” means the “Sellers” and “REG” as such terms are defined
in the Cadillac Ranch Purchase Agreement.

 

“Delayed Draw Term Loan” is defined in Section 2.1(b) hereof and, as so defined,
includes a Base Rate Loan, Fixed Rate Loan or a Eurodollar Loan, each of which
is a “type” of Delayed Draw Term Loan hereunder.

 

“Delayed Draw Term Loan Commitment” means, as to any Lender, the obligation of
such Lender to make its Delayed Draw Term Loan prior to the Delayed Draw Term
Loan Commitment Termination Date in the principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 attached hereto and
made a part hereof.  The Delayed Draw Term Loan Commitments of the Lenders
aggregate $5,000,000 on the Second Amendment Effective Date.

 

“Delayed Draw Term Loan Commitment Fee” is defined in Section 2.13(a)(ii).

 

“Delayed Draw Term Loan Commitment Termination Date” means June 30, 2012.

 

“Delayed Draw Term Loan Credit” means the credit facility for the Delayed Draw
Term Loans described in Section 2.1(b) hereof.

 

“Delayed Draw Term Loan Funding Amount” means the lesser of (i) the total
aggregate purchase price required to be paid in connection with the Cadillac
Ranch Acquisition and fees and expenses incurred in connection therewith and
(ii) $5,000,000.

 

“Delayed Draw Term Loan Percentage” means, for each Lender, the percentage of
the Delayed Draw Term Loan Commitments represented by such

 

2

--------------------------------------------------------------------------------


 

Lender’s Delayed Draw Term Loan Commitment or, upon the funding of the Delayed
Draw Term Loan, the percentage held by such Lender of the aggregate principal
amount of all Delayed Draw Term Loans then outstanding.

 

“Delayed Draw Term Note” is defined in Section 2.12 hereof.

 

“Second Amendment” means the Waiver and Second Amendment to Credit Agreement,
dated as of the Second Amendment Effective Date, by and among the Borrower,
Administrative Agent and the Lenders party thereto and acknowledged by each
Subsidiary of Borrower.

 

“Second Amendment Effective Date” means December 30, 2011.

 

“Term A Credit” means the credit facility for the Term A Loans described in
Section 2.1(a) hereof.

 

“Term A Loan” is defined in Section 2.1(a) hereof and, as so defined, includes a
Base Rate Loan, Fixed Rate Loan or a Eurodollar Loan, each of which is a “type”
of Term A Loan hereunder.

 

“Term A Loan Commitment” means, as to any Lender, the obligation of such Lender
to make its Term A Loan on the Closing Date in the principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1 attached
hereto and made a part hereof.  The Term A Loan Commitments of the Lenders
aggregate $5,000,000 on the Closing Date.

 

“Term A Loan Percentage” means, for each Lender, the percentage of the Term A
Loan Commitments represented by such Lender’s Term A Loan Commitment or, if the
Term A Loan Commitments have been terminated or have expired, the percentage
held by such Lender of the aggregate principal amount of all Term A Loans then
outstanding.

 

“Term A Note” is defined in Section 2.12 hereof.”

 

(b)           The definitions of “Adjusted EBITDA,” “Line of Credit Commitment,”
“Line of Credit Termination Date,” “Loan,” “Permitted Strategic Acquisition,”
“Required Lenders,” “Term Credit,” “Term Loan,” and “Term Loan Commitment”
appearing in Section 1.1 of the Credit Agreement are hereby deleted in their
entireties and the following language is hereby substituted therefor,
respectively:

 

““Adjusted EBITDA” means, with reference to any period, the result of
(a) Restaurant-Level IBO less (b) lease payments less (c) cash occupancy costs
less (d) general and administrative cost plus (e) non-cash stock option
compensation plus (f) directors’ fees and expenses plus (g) extraordinary
charges plus (h) non-recurring charges plus (or minus) (i) any losses (or gains)
realized upon the disposition of property outside of the ordinary course of
business plus (j) to the extent(as defined therein) deducted in the calculation
of

 

3

--------------------------------------------------------------------------------


 

Net Income, costs and expenses incurred in connection with the Cadillac Ranch
Acquisition in an aggregate amount not to exceed $550,000.

 

“Line of Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Line of Credit Loans and to participate in Letters of Credit
issued for the account of the Borrower hereunder in an aggregate principal or
face amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1 attached hereto and made a part
hereof, as the same may be reduced, increased or otherwise modified at any time
or from time to time pursuant to the terms hereof.  The Borrower and the Lenders
acknowledge and agree that the Line of Credit Commitments of the Lenders
aggregate $12,000,000 on the Second Amendment Effective Date.

 

“Line of Credit Termination Date” means December 30, 2014 or such earlier date
on which the Line of Credit Commitments are terminated in whole pursuant to
Section 2.10, 7.2 or 7.3 hereof

 

“Loan” means any Line of Credit Loan, Term A Loan or Delayed Draw Term Loan,
whether outstanding as a Base Rate Loan, Fixed Rate Loan or Eurodollar Loan or
otherwise permitted hereunder, each of which is a “type” of Loan hereunder.

 

“Permitted Strategic Acquisition” means any Acquisition with respect to which
all of the following conditions shall have been satisfied:

 

(a)           the Acquired Business is or will be in the same line of business
engaged in as of the date of this Agreement by the Borrower and any of its
Subsidiaries and has its primary operations in the United States of America or
Canada;

 

(b)           the Acquisition shall not be a Hostile Acquisition;

 

(c)           the Borrower shall have notified the Administrative Agent and
Lenders not less than fifteen (15) Business Days (or such shorter time period as
may be agreed to by the Administrative Agent) prior to any such Permitted
Strategic Acquisition;

 

(d)           if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, such Subsidiary shall be a Subsidiary organized
under the laws of a jurisdiction in the United States and the Borrower shall
have complied with the requirements of Section 4 hereof in connection therewith;

 

(e)           after giving effect to the Acquisition, no Default or Event of
Default shall exist, including with respect to the covenants contained in
Section 6.20 on a pro forma basis (calculated as of the date of, and after
giving effect to, such Acquisition and the incurrence of any Indebtedness in
connection therewith), and the Borrower shall have delivered to the

 

4

--------------------------------------------------------------------------------


 

Administrative Agent a compliance certificate in the form of Exhibit E attached
hereto evidencing such compliance with Section 6.20; and

 

(f)            the Acquisition is consummated on terms and conditions and
pursuant to documents satisfactory to the Administrative Agent in its reasonable
discretion, and the Administrative Agent has given its prior written consent
thereto.

 

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit, Unused Line of Credit
Commitments and Delayed Draw Term Loan Commitments constitute more than 50% of
the sum of the total outstanding Loans, interests in Letters of Credit, Unused
Line of Credit Commitments and Delayed Draw Term Loan Commitments; provided
that, the Commitment of, and the portion of the outstanding Loans, interests in
Letters of Credit, Unused Line of Credit Commitments and Delayed Draw Term Loan
Commitments held or deemed held by, any Defaulting Lender shall, so long as such
Lender is a Defaulting Lender, be excluded for purposes of making a
determination of Required Lenders.

 

“Term Credit” means, as applicable, the Term A Credit and/or the Delayed Draw
Term Loan Credit.

 

“Term Loan” means the Term A Loans and/or the Delayed Draw Term Loans.

 

“Term Loan Commitment” means the Term A Loan Commitment and/or the Delayed Draw
Term Loan Commitment.”

 

(c)           The definition of “Term Note” appearing in Section 1.1 of the
Credit Agreement is hereby deleted in its entirety.

 

(d)           Section 2.1 of the Credit Agreement is hereby deleted in its
entirety and the following language is hereby substituted therefor:

 

“2.1     Term Loan Commitments.

 

(a)       Each Lender severally and not jointly agrees, subject to the terms and
conditions hereof, to make a loan (each individually a “Term A Loan” and,
collectively, the “Term A Loans”) in Dollars to the Borrower in the amount of
such Lender’s Term A Loan Commitment.  The Term A Loans shall be advanced in a
single Borrowing on the Closing Date.  As provided in Section 2.5(a), and
subject to the terms hereof, the Borrower may elect that all or any part of the
Term A Loans be outstanding as Base Rate Loans, Fixed Rate Loans or Eurodollar
Loans.  No amount of any Term Loan may be reborrowed once it is repaid.

 

5

--------------------------------------------------------------------------------


 

(b)       each Lender with a Delayed Draw Term Loan Commitment severally and not
jointly agrees, subject to the terms and conditions hereof, to make a loan (each
individually a “Delayed Draw Term Loan” and, collectively, the “Delayed Draw
Term Loans”) in Dollars to the Borrower in up to six (6) installments, at any
time prior to the Delayed Draw Term Loan Commitment Termination Date, in an
amount equal to the Delayed Draw Term Loan Funding Amount.  As provided in
Section 2.5(a), and subject to the terms hereof, the Borrower may elect that all
or any part of the Delayed Draw Term Loans be outstanding as Base Rate Loans,
Fixed Rate Loans or Eurodollar Loans.  No amount of any Delayed Draw Term Loan
may be reborrowed once it is repaid.”

 

(e)           Section 2.7 of the Credit Agreement is hereby deleted in its
entirety and the following language is hereby substituted therefor:

 

“2.7     Maturity of Loans.

 

(a)       Scheduled Payments of Term A Loans.  The Borrower shall make principal
payments on the Term A Loans in equal installments on the last day of each
March, June, September, and December in each year, commencing with the calendar
quarter ending December 31, 2011, with the amount of each such principal
installment equal to $178,571.43; it being further agreed that a final payment
comprised of all principal and interest not sooner paid on the Term A Loans,
shall be due and payable on December 30, 2014, the final maturity thereof.  Each
principal payment on the Term A Loans shall be applied to the Lenders holding
the Term A Loans pro rata based upon their Term A Loan Percentages.

 

(b)       Delayed Draw Term Loans.  The Borrower shall make principal payments
on the Delayed Draw Term Loans in equal installments on the last day of each
March, June, September, and December in each year, commencing with the calendar
quarter ending March 31, 2012, with the amount of each such principal
installment equal to 1.190476% of the then outstanding Delayed Draw Term Loans;
it being further agreed that a final payment comprised of all principal and
interest not sooner paid on the Delayed Draw Term Loans, shall be due and
payable on December 30, 2014, the final maturity thereof.  Each principal
payment on the Delayed Draw Term Loans shall be applied to the Lenders holding
the Delayed Draw Term Loans pro rata based upon their Delayed Draw Term Loan
Percentages.

 

(c)       Line of Credit Loans.  The Line of Credit Loans shall be paid in equal
monthly installments commencing on March 31 of the Line of Credit Loan Year
immediately following such Line of Credit Loan Year and on the last day of each
calendar quarter ending thereafter, in each case in an amount sufficient to
fully amortize the principal balance thereof as of January 5 of the Line of
Credit Loan Year immediately following such Line of Credit Loan Year over an
eighty four (84) month amortization period that commences on

 

6

--------------------------------------------------------------------------------


 

January 1 of the Line of Credit Loan Year immediately following such Line of
Credit Loan Year; it being further agreed that a final payment comprised of all
principal and interest not sooner paid on the Line of Credit Loans, shall be due
and payable on December 30, 2014, the final maturity thereof.  Each principal
payment on the Line of Credit Loans shall be applied to the Lenders holding the
Line of Credit Loans pro rata based upon their Line of Credit Loan Percentages.”

 

(f)            The second to last sentence in Section 2.8(b)(ii) of the Credit
Agreement is hereby deleted in its entirety and the following language is hereby
substituted therefor:

 

“The amount of each such prepayment shall be applied first to the outstanding
Term A Loans and Delayed Draw Term Loans pro rata until paid in full and then to
the Line of Credit Loans (without any reduction in the Line of Credit
Commitments) until paid in full.”

 

(g)           Section 2.12(d) of the Credit Agreement is hereby deleted in its
entirety and the following language is hereby substituted therefor:

 

“(d)     Any Lender may request that its Loans be evidenced by a promissory note
or notes in the forms of Exhibit D-1 (in the case of its Term A Loan and
referred to herein as a “Term A Note”), D-2 (in the case of its Line of Credit
Loans and referred to herein as a “Line of Credit Note”), or Exhibit D-3 (in the
case of its Delayed Draw Term Loan and referred to herein as a “Delayed Draw
Term Note”), as applicable (the Term A Notes, the Line of Credit Notes and the
Delayed Draw Term Loan Notes being hereinafter referred to collectively as the
“Notes” and individually as a “Note”).  In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to such Lender in the
amount of the Term A Loan, Line of Credit Commitment or the Delayed Draw Term
Loan, as applicable.  Thereafter, the Loans evidenced by such Note or Notes and
interest thereon shall at all times (including after any assignment pursuant to
Section 10.10) be represented by one or more Notes payable to the payee named
therein or any assignee pursuant to Section 13.12, except to the extent that any
such Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in subsections
(a) and (b) above.”

 

(h)           Section 2.13 of the Credit Agreement is hereby amended by adding
the following clause (e) thereto:

 

“(e)     Delayed Draw Term Loan Commitment Fee.  The Borrower shall pay to the
Administrative Agent, for the ratable account of the Lenders according to their
Delayed Draw Term Loan Percentages, a commitment fee (the “Delayed Draw Term
Loan Commitment Fee”) in an amount equal to the aggregate undrawn Delayed Draw
Term Loan Commitment multiplied by three quarters of one percent (0.75%) per
annum.  The Delayed Draw Term Loan Commitment Fee provided in this subsection
2.13(e) shall be payable

 

7

--------------------------------------------------------------------------------


 

monthly in arrears on the first day of each calendar month (commencing on the
first such date occurring after the Second Amendment Effective Date) at all
times from and after the Second Amendment Effective Date until the Delayed Draw
Term Loan Commitment Termination Date.”

 

(i)            Section 3 of the Credit Agreement is hereby amended by adding the
following Section 3.3 thereto:

 

“Delayed Draw Term Loan Credit Event.     The obligation of each Lender with a
Delayed Draw Term Loan Commitment to fund any portion of the Delayed Draw Term
Loan is subject to the satisfaction of the following conditions precedent on the
date thereof:

 

(a)       the Borrower shall have satisfied all of the conditions precedent to
the making of a Credit Event set forth in Section 3.1 (other than the condition
set forth in Section 3.1(e));

 

(b)       both before and after giving effect to such Delayed Draw Term Loan and
the Acquisition of any restaurant to be funded thereby, the Borrower and its
Subsidiaries will be in compliance on a pro forma basis with the financial
covenants set forth in Section 6.20; and

 

(c)       the Borrower shall have paid all fees, expenses and other amounts then
due and payable under each Loan Document;

 

(d)       the proceeds of the Delayed Draw Term Loan are used solely to pay the
purchase price due and owing in connection with the Cadillac Ranch Acquisition
and fees and expenses incurred in connection therewith, including, but not
limited to, construction and closing costs, if any;

 

(e)       the amount of the Delayed Draw Term Loan borrowed does not exceed the
Delayed Draw Term Loan Funding Amount;

 

(f)        the Administrative Agent shall have received, if so requested by a
Lender, a Delayed Draw Term Note evidencing such Lender’s Loans;

 

(g)       the requested funding date of the Delayed Draw Term Loan occurs on or
prior to the Delayed Draw Term Loan Commitment Termination Date; and

 

(h)       the Borrower has delivered all documents requested by the
Administrative Agent in its reasonable discretion.”

 

(j)            Section 5.7 of the Credit Agreement is hereby deleted in its
entirety and the following language is hereby substituted therefor:

 

8

--------------------------------------------------------------------------------


 

“5.7     Use of Proceeds; Margin Stock.

 

(a)       All proceeds of the Term A Loans shall be used by the Borrower to
refinance existing Indebtedness, pay a portion of the purchase price for the
Troy Acquisition, for expenses incurred in connection with such Acquisition and
pay fees, costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby and for working capital and general corporate
purposes of the Borrower and its Subsidiaries.  All proceeds of the Delayed Draw
Term Loans shall be used by the Borrower to pay a portion of the purchase price
for the Cadillac Ranch Acquisition and for fees and expenses incurred in
connection with such Acquisition.  All proceeds of the Line of Credit Loans
shall be used by the Borrower for working capital purposes and other general
corporate purposes (excluding Acquisitions which do not constitute Permitted
Strategic Acquisitions) of the Borrower and its Subsidiaries.

 

(b)       No part of the proceeds of any Loan or other extension of credit
hereunder will be used by the Borrower or any Subsidiary thereof to purchase or
carry any margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any margin stock.  Neither the making of any
Loan or other extension of credit hereunder nor the use of the proceeds thereof
will violate or be inconsistent with the provisions of Regulations T, U or X of
the Board of Governors of the Federal Reserve System and any successor to all or
any portion of such regulations.  Margin Stock (as defined above) constitutes
less than 25% of the value of those assets of the Borrower and its Subsidiaries
that are subject to any limitation on sale, pledge or other restriction
hereunder.”

 

(k)           Section 6.20(d) of the Credit Agreement is hereby deleted in its
entirety and the following language is hereby substituted therefor:

 

“(d)     Capital Expenditures.  The Borrower and its Subsidiaries shall not make
Capital Expenditures for any fiscal year commencing with the fiscal year of
Borrower ending December 27, 2012 in excess of $10,000,000 (the “Capital
Expenditure Limitation”); provided, in the event the Borrower and its
Subsidiaries do not expend the entire Capital Expenditure Limitation in any
fiscal year, the Borrower and its Subsidiaries may carry forward to the
immediately succeeding fiscal year up to $2,500,000 of the unutilized portion. 
All Capital Expenditures shall first be applied to reduce the applicable Capital
Expenditure Limitation.”

 

(l)            The Exhibits to the Credit Agreement are amended by adding
Exhibit D-3 attached hereto thereto.

 

(m)          Exhibit E to the Credit Agreement is deleted in its entirety and
Exhibit E attached hereto is substituted therefore.

 

(n)           Schedules 1, 5.23 and 6.21 to the Credit Agreement are deleted in
their entireties and Schedules 1, 5.23 and 6.21 attached hereto are substituted
therefore.

 

9

--------------------------------------------------------------------------------


 

Section 3.               Conditions to Effectiveness of this Amendment. 
Notwithstanding anything to the contrary set forth herein, this Amendment shall
become effective upon satisfaction in a manner reasonably satisfactory to the
Administrative Agent of each of the following conditions:

 

(a)           the delivery to the Administrative Agent of a counterpart of this
Amendment executed by Borrower, the Administrative Agent and the Lenders;

 

(b)           the accuracy of the representations and warranties contained in
Section 4 hereof;

 

(c)           receipt by the Administrative Agent of a copy of the
acknowledgment attached hereto duly executed and delivered by each Subsidiary of
the Borrower signatory thereto;

 

(d)           receipt by the Administrative Agent, in immediately available
funds, a fully-earned, non-refundable amendment fee in an amount equal to
$100,000;

 

(e)           receipt by the Administrative Agent of such other documents and
instruments listed on Annex II attached hereto;

 

(f)            no Default or Event of Default shall have occurred and be
continuing

 

(g)           no material adverse change in the financial condition or
operations of the Cadillac Ranch Targets has occurred during the period
commencing on March 16, 2011 and ending on the date hereof.

 

Section 4.               Representations and Warranties.

 

To induce the Administrative Agent and the Lenders to enter into this Amendment,
the Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the date hereof:

 

(a)           each of the representations and warranties made by such Person
contained in the Loan Documents are true and correct in all material respects as
of such date (except to the extent any such representations or warranties are
already qualified by materiality, in which event they shall be true and correct
in all respects, and except to the extent such representations and warranties
relate to an earlier date, in which case they are true and correct in all
material respects (except to the extent any such representations or warranties
are already qualified by materiality, in which event they shall be true and
correct in all respects) as of such date));

 

(b)           the Borrower has full right and authority to enter to execute,
deliver and perform its obligations under this Amendment and the Credit
Agreement, as amended hereby;

 

(c)           the execution, delivery and performance by the Borrower of this
Amendment and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action by the Borrower;

 

10

--------------------------------------------------------------------------------

 


 

(d)           the execution, delivery and performance by such Person of this
Amendment and the Credit Agreement, as amended hereby, and the consummation of
the transactions contemplated by this Amendment and the Credit Agreement, as
amended hereby, do not and will not (i) contravene or constitute a default under
(i) any provision of law or any judgment, injunction, order or decree binding
upon the Borrower or any Subsidiary, if any, in each case where such
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (x) any provision of the
organizational documents (e.g., charter, articles of incorporation, by-laws,
articles of association, operating agreement, partnership agreement or other
similar document) of the Borrower or any Subsidiary, (y) contravene or
constitute a default under any covenant, indenture or agreement of or affecting
the Borrower or any Subsidiary or any of its Property, in each case, where such
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (iii) result in the creation or
imposition of any Lien on any Property of the Borrower or any Subsidiary other
than the Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents;

 

(e)           this Amendment and the Credit Agreement, as amended hereby, each
constitute, the legal, valid and binding obligation of the Borrower, enforceable
against such Person in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability; and

 

(f)            no Default or Event of Default presently exists.

 

Section 5.               Reference and Effect on the Credit Documents.

 

(a)           On and after the date hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement,” shall mean and be a reference to the Credit
Agreement, as amended or otherwise modified hereby.

 

(b)           The Credit Agreement and each of the other Loan Documents, as
specifically amended or otherwise modified by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified,
confirmed and reaffirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender, any L/C Issuer or the Administrative Agent under
any of the Loan Documents, nor constitute a waiver of any provision of any of
the Loan Documents.  The Credit Agreement and the other Loan Documents are in
full force and effect and are hereby in all respects ratified and confirmed.

 

(d)           Except as expressly set forth herein, nothing contained in this
Amendment and no action by, or inaction on the part of, any Lender, any L/C
Issuer or the Administrative Agent shall, or shall be deemed to, directly or
indirectly constitute a consent to or waiver of any past, present or future
violation of any provisions of the Credit Agreement or any other Loan Document.

 

11

--------------------------------------------------------------------------------


 

(e)           This Amendment is a Loan Document.

 

Section 6.               GOVERNING LAW AND JURISDICTION.

 

(a)           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS.

 

(b)           SUBMISSION TO JURISDICTION.  Each party hereto hereby submits to
the nonexclusive jurisdiction of the United States District Court for the
Northern District of Illinois and of any State of Illinois court located in the
City of Chicago for purposes of all legal proceedings arising out of or relating
to this Amendment or the transactions contemplated hereby.  Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

Section 7.               Miscellaneous.

 

(a)           No Waiver, Etc.  Except as otherwise expressly set forth herein,
nothing in this Amendment is intended or shall be deemed or construed to extend
to or affect in any way any of the Obligations or any of the rights and remedies
of the Administrative Agent, any Lender or any L/C Issuer arising under the
Credit Agreement, any of the other Loan Documents or applicable law. The failure
of the Administrative Agent, any Lender or any L/C Issuer at any time or times
hereafter to require strict performance by any Borrower, any of its Subsidiaries
or any other Person obligated under any Loan Document of any of the respective
provisions, warranties, terms and conditions contained herein or therein shall
not waive, affect or diminish any right of such Person at any time or times
thereafter to demand strict performance thereof; and no rights of the
Administrative Agent, any Lender or any L/C Issuer hereunder shall be deemed to
have been waived by any act or knowledge of such Person, or any of its agents,
attorneys, officers or employees, unless such waiver is contained in an
instrument in writing signed by an authorized officer of such Person and
specifying such waiver.  Except as otherwise expressly set forth herein, no
waiver by the Administrative Agent, any Lender or any L/C Issuer of any of its
rights or remedies shall operate as a waiver of any other of its rights or
remedies or any of its rights or remedies on a future occasion at any time and
from time to time.  All terms and provisions of the Credit Agreement and each of
the other Loan Documents remain in full force and effect, except to the extent
expressly modified by this Amendment.

 

(b)           Execution in Counterparts.  This Amendment may be executed by one
or more of the parties to this Amendment on any number of separate counterparts,
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.  Any party hereto may execute and deliver a counterpart
of this Amendment by delivering by

 

12

--------------------------------------------------------------------------------


 

facsimile transmission or electronic mail in portable document format a
signature page of this Amendment signed by such party, and such signature shall
be treated in all respects as having the same effect as an original signature.

 

(c)           Severability.  The invalidity, illegality or unenforceability of
any provision in or obligation under this Amendment in any jurisdiction shall
not affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Amendment or of such provision or
obligation in any other jurisdiction.

 

(d)           No Third Party Beneficiaries.  This Amendment shall be binding
upon and inure to the benefit of each party hereto and their respective
successors and assigns.  No Person other than the parties hereto, their
respective successors and assigns and any other Lender shall have rights
hereunder or be entitled to rely on this Amendment, and all third-party
beneficiary rights are hereby expressly disclaimed.

 

(e)           Section Titles.  The section and subsection titles contained in
this Amendment are included for convenience only, shall be without substantive
meaning or content of any kind whatsoever, and are not a part of the agreement
between the Administrative Agent, the Lenders and the L/C Issuers, on the one
hand, and the Borrower and Holdings on the other hand.  Any reference in this
Amendment to any “Section” refers, unless the context otherwise indicates, to a
section of this Amendment.

 

- Remainder of page intentionally blank -

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

 

 

BORROWER:

 

 

 

 

GRANITE CITY FOOD & BREWERY LTD., a

 

Minnesota corporation

 

 

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

Name:

James G. Gilbertson

 

Title:

Chief Financial Officer

 

Waiver and Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

 

AGENT AND LENDERS:

 

 

 

FIFTH THIRD BANK, an Ohio banking

 

corporation, as Administrative Agent and as a

 

Lender

 

 

 

 

 

 

 

By:

/s/ Aaron Markos

 

Name:

Aaron Markos

 

Title:

Vice President

 

Waiver and Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Reference is hereby made to the foregoing Waiver and Second Amendment to Credit
Agreement dated as of December 30, 2011 (the “Amendment”) by and among Granite
City Food & Brewery Ltd., a Minnesota corporation (the “Borrower”), the various
institutions from time to time party to the Credit Agreement described therein
as Lenders which are also party thereto, and Fifth Third Bank, an Ohio banking
corporation, as Administrative Agent. Capitalized terms used and not defined
herein shall have the respective meanings ascribed to them in the Credit
Agreement referred to in the Amendment.

 

Each of the undersigned hereby (a) acknowledges receipt of a copy of the
Amendment, and (b) agrees the Security Agreement remains in full in force and
effect with respect to such Person and that the terms and provisions of the
Amendment do not modify or otherwise affect in any way any of such Person’s
obligations and liabilities under the Security Agreement or any of the other
Loan Documents, all of which obligations and liabilities are hereby ratified,
confirmed and reaffirmed.

 

- Remainder of page intentionally blank -

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

 

GRANITE CITY OF INDIANA, INC., an
Indiana corporation, as a Guarantor

 

GRANITE CITY RESTAURANT
OPERATIONS, INC., a Minnesota

 

 

corporation, as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ James G. Gilbertson

Name:

Monica A. Underwood

 

Name:

James G. Gilbertson

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

GRANITE CITY — ARKANSAS, INC., an

 

GRANITE CITY — PEORIA, INC., an

Arkansas corporation, as a Guarantor

 

Illinois corporation, as a Guarantor

 

 

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ Monica A. Underwood

Name:

Monica A. Underwood

 

Name:

Monica A. Underwood

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

GRANITE CITY — ORLAND PARK, INC.,

 

GRANITE CITY OF KANSAS LTD., a

an Illinois corporation, as a Guarantor

 

Kansas corporation, as a Guarantor

 

 

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ James G. Gilbertson

Name:

Monica A. Underwood

 

Name:

James G. Gilbertson

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

Acknowledgement

 

--------------------------------------------------------------------------------


 

GRANITE CITY — CREVE COEUR, INC.,

 

GRANITE CITY OF OHIO, INC., an Ohio

a Missouri corporation, as a Guarantor

 

corporation, as a Guarantor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Monica A. Underwood

 

By:

/s/ Monica A. Underwood

Name:

Monica A. Underwood

 

Name:

Monica A. Underwood

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

GRANITE CITY — ROCKFORD, INC., an

 

 

 

Illinois corporation, as a Guarantor

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Monica A. Underwood

 

 

 

Name:

Monica A. Underwood

 

 

 

Title:

Chief Financial Officer

 

 

 

 

Acknowledgement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Existing Breaches

 

1.               Certain breaches under the Credit Agreement have occurred on or
prior to the date hereof pursuant to Section 7.1(c) of the Credit Agreement as a
result of the Borrower creating a new Subsidiary without first giving thirty
(30) days prior written notice to Administrative Agent as required pursuant to
Section 6.17 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX II

 

CLOSING CHECKLIST

 

WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT

 

Re: Term Loan and Line of Credit Facility

 

to

 

GRANITE CITY FOOD & BREWERY LTD.

 

with

 

FIFTH THIRD BANK, as the Administrative Agent

 

December 30, 2011

 

ITEM
NUMBER

 

 

 

DOCUMENT/TASK

 

RESP.
PARTY

 

 

 

 

 

 

 

PRINCIPAL LOAN DOCUMENTS

 

 

 

 

 

 

 

1.

 

 

 

Waiver and Second Amendment to Credit Agreement

 

Katten

 

 

 

 

Annex I

-

Existing Events of Default

 

 

 

 

 

 

Annex II

-

Closing Checklist

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit D-3

-

Delayed Draw Term Note

 

Katten

 

 

 

 

Exhibit E

-

Compliance Certificate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 1

-

Commitments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 5.23

-

Brokers’ Fees

 

Borrower / Briggs

 

 

 

 

Schedule 6.21

-

Immaterial Subsidiaries

 

2.

 

 

 

$5,000,000 Delayed Draw Term Note payable to FTB by Borrower

 

Katten

3.

 

 

 

$12,000,000 Amended and Substitute Line of Credit Note payable to FTB by
Borrower

 

Katten

 

 

 

 

 

 

 

 

 

PRINCIPAL COLLATERAL DOCUMENTS

 

 

 

 

 

 

 

4.

 

 

 

Guarantor Joinder Agreement

 

Katten

 

 

 

 

Schedule 1.3(A)

 

Assigned Agreements

 

Borrower / Briggs

 

 

 

 

Schedule 1.3(B)

 

Pledged Collateral

 

 

 

 

 

Schedule 3.1

 

Commercial Tort Claims

 

 

 

 

 

Schedule 4.2

 

Filing Locations

 

 

 

 

 

Schedule 4.3

 

Grantor Information

 

 

 

 

 

Schedule 4.6

 

Deposit Accounts

 

 

--------------------------------------------------------------------------------


 

ITEM
NUMBER

 

 

 

DOCUMENT/TASK

 

RESP.
PARTY

 

 

 

 

 

 

 

5.

 

 

 

Pledge Amendment

 

Katten

 

 

A

 

Stock Certificate No. 1, representing 97% of the issued and outstanding stock of
Granite City of Maryland, Inc.

 

Borrower / Briggs / Katten

 

 

 

 

i.   Irrevocable Proxy Coupled with interest

 

 

 

 

 

ii.  Stock Power, undated and executed in blank

 

6.

 

 

 

Trademark Security Agreement

 

Katten

 

 

A

 

Schedule of Trademarks

 

Borrower / Briggs

 

 

B

 

Assignment of Trademarks from Restaurant Entertainment Group, LLC to Granite
City Restaurant Operations, Inc.

 

Borrower / Briggs

 

 

C.

 

Assignment of Trademarks from Granite City Restaurant Operations, Inc. to
Borrower

 

Borrower / Briggs

 

 

 

 

 

 

 

REAL ESTATE DOCUMENTS

 

 

 

 

 

 

 

7.

 

 

 

Landlord Waivers executed by Landlords of each of the leased properties
described on Exhibit A attached hereto

 

Borrower / Briggs

 

 

 

 

 

 

 

PAYOFF AND RELEASE DOCUMENTATION FOR CR NH, LLC

 

 

 

 

 

 

 

8.

 

 

 

Payoff Letters from the following creditors:

 

 

 

 

A

 

Starboard Funding 2

 

Borrower / Briggs

 

 

B

 

US Foods

 

Borrower / Briggs

 

 

C

 

Starboard Funding, LLC

 

Borrower / Briggs

 

 

D

 

Vion Holdings LLC

 

Borrower / Briggs

 

 

E

 

Source Capital Mezzanine Fund I, L.P.

 

Borrower / Briggs

 

 

F

 

Merchant Services LTD

 

Borrower / Briggs

 

 

G

 

Saval Foods Corporation

 

Borrower / Briggs

 

 

H

 

Corporate Cleaning Solutions

 

Borrower / Briggs

 

 

I

 

JAB Holdings LLC

 

Borrower / Briggs

 

2

--------------------------------------------------------------------------------


 

ITEM
NUMBER

 

 

 

DOCUMENT/TASK

 

RESP.
PARTY

 

 

 

 

 

 

 

 

 

J

 

Richard E. George

 

Borrower / Briggs

 

 

K

 

William C. Niegsch

 

Borrower / Briggs

 

 

L

 

Smart Shopper, Inc.

 

Borrower / Briggs

9.

 

 

 

UCC Termination Statements listed on Exhibit B attached hereto

 

Katten

10.

 

 

 

Tax Lien Payoff Letter from the Comptroller of Maryland

 

Borrower / Briggs

11.

 

 

 

Evidence of Release of Judgment Liens with respect to each of the following:

 

 

 

 

A

 

Smart Shopper, Inc.

 

Borrower / Briggs

 

 

 

 

 

 

 

PAYOFF AND RELEASE DOCUMENTATION FOR INDY CR, LLC

 

12.

 

 

 

Payoff Letters from the following creditors:

 

 

 

 

A

 

Starboard Funding, LLC

 

Borrower / Briggs

 

 

B

 

Vion Holdings, LLC

 

Borrower / Briggs

 

 

C

 

Business Financial Services, Inc.

 

Borrower / Briggs

 

 

D

 

Starboard Funding 2

 

Borrower / Briggs

 

 

E

 

Source Capital Mezzanine Fund I, L.P.

 

Borrower / Briggs

 

 

F

 

Advanced POS Leasing

 

Borrower / Briggs

 

 

G

 

JAB Holdings LLC

 

Borrower / Briggs

 

 

H

 

Richard E. George

 

Borrower / Briggs

 

 

I

 

William E. Niegsch

 

Borrower / Briggs

 

 

J

 

Alsco, Inc.

 

Borrower / Briggs

 

3

--------------------------------------------------------------------------------


 

ITEM
NUMBER

 

 

 

DOCUMENT/TASK

 

RESP.
PARTY

 

 

 

 

 

 

 

 

 

K

 

US Foods

 

Borrower / Briggs

13.

 

 

 

UCC Termination Statements listed on Exhibit B attached hereto

 

Katten

14.

 

 

 

Tax Lien Payoff Letter from the Indiana Department of Revenue

 

Borrower / Briggs

15.

 

 

 

Evidence of Dismissal of the following lawsuits:

 

 

 

 

A

 

Alsco, Inc. v. Indy CR, LLC  (Marion Circuit/Superior Court, Indiana; File
No. 49D101106CC025204)

 

Borrower / Briggs

 

 

 

 

 

 

 

PAYOFF AND RELEASE DOCUMENTATION FOR PAROLE CR, LLC

 

 

 

 

 

 

 

16.

 

 

 

Payoff Letters from the following creditors:

 

 

 

 

A

 

Advanced POS Leasing

 

Borrower / Briggs

 

 

B

 

Next Day Gourmet, LLC and Superior Products

 

Borrower / Briggs

 

 

C

 

Starboard Funding, LLC

 

Borrower / Briggs

 

 

D

 

Starboard Funding 2

 

Borrower / Briggs

 

 

E

 

Saval Foods Corporation

 

Borrower / Briggs

 

 

F

 

Parole Holding, LLC

 

Borrower / Briggs

 

 

G

 

Jackstone Electrical Services, Inc.

 

Borrower / Briggs

 

 

H

 

Corporate Cleaning Solutions

 

Borrower / Briggs

 

 

I

 

JAB Holdings LLC

 

Borrower / Briggs

 

 

J

 

Richard E. George

 

Borrower / Briggs

 

 

K

 

William C. Niegsch

 

Borrower / Briggs

 

 

L

 

Smart Shopper, Inc.

 

Borrower / Briggs

 

4

--------------------------------------------------------------------------------


 

ITEM
NUMBER

 

 

 

DOCUMENT/TASK

 

RESP.
PARTY

 

 

 

 

 

 

 

17.

 

 

 

UCC Termination Statements listed on Exhibit B attached hereto

 

Katten

18.

 

 

 

Tax Lien Payoff Letter from the Comptroller of Maryland

 

Borrower / Briggs

19.

 

 

 

Evidence of Release of Judgment Liens with respect to each of the following:

 

 

 

 

A

 

Smart Shopper, Inc.

 

Borrower / Briggs

 

 

 

 

 

 

 

PAYOFF AND RELEASE DOCUMENTATION FOR RESTAURANT ENTERTAINMENT GROUP, LLC

 

 

 

 

 

 

 

20.

 

 

 

Payoff Letters from the following creditors:

 

 

 

 

A

 

Starboard Funding, LLC

 

Borrower / Briggs

 

 

B

 

Starboard Funding 2

 

Borrower / Briggs

 

 

C

 

Business Financial Services, Inc.

 

Borrower / Briggs

 

 

D

 

JAB Holdings LLC

 

Borrower / Briggs

 

 

E

 

Richard E. George

 

Borrower / Briggs

 

 

F

 

William C. Niegsch

 

Borrower / Briggs

 

 

G

 

Couchot, Hogenkamp, Seving & Moser, Inc.

 

Borrower / Briggs

 

 

H

 

S.G. LA Myers, Ltd.

 

Borrower / Briggs

21.

 

 

 

UCC Termination Statements listed on Exhibit B attached hereto

 

Katten

22.

 

 

 

Evidence of Release of Judgment Liens with respect to each of the following:

 

 

 

 

A

 

Couchot, Hogenkamp, Seving & Moser, Inc.

 

Borrower / Briggs

 

 

B

 

S.G. LA Myers, Ltd.

 

Borrower / Briggs

 

 

 

 

 

 

 

COLLATERAL DUE DILIGENCE

 

 

 

23.

 

 

 

Perfection Certificate

 

Borrower / Briggs

 

5

--------------------------------------------------------------------------------


 

ITEM
NUMBER

 

 

 

DOCUMENT/TASK

 

RESP.
PARTY

 

 

 

 

 

 

 

24.

 

 

 

Pre-Closing Lien Search Reports detailing the searches in those jurisdictions
listed on Exhibit C attached hereto

 

Katten

25.

 

 

 

UCC Financing Statements listed on Exhibit D attached hereto

 

Katten

26.

 

 

 

Post-Closing Lien Search Reports

 

Katten

27.

 

 

 

Intellectual Property Searches

 

Katten

 

 

 

 

 

 

 

FUNDING DOCUMENTS

 

 

 

 

 

 

 

28.

 

 

 

Notice of Borrowing

 

Borrower / Briggs

29.

 

 

 

Funds Flow Memorandum

 

Borrower / Briggs

30.

 

 

 

Pro Forma Compliance Certificate

 

Borrower / Briggs

 

 

 

 

 

 

 

LEGAL OPINIONS

 

 

 

 

 

 

 

31.

 

 

 

Opinion of Briggs & Morgan, Professional Association with respect to Loan
Documents

 

Briggs

 

 

 

 

 

 

 

MISCELLANEOUS ITEMS AND DOCUMENTATION

 

 

 

 

 

 

 

32.

 

 

 

Officer’s Closing Certificate

 

Katten

33.

 

 

 

Property and Casualty Insurance Certificates for Borrower and its Subsidiaries
listing Lender, as Loss Payee/Additional Insured (as applicable), including
evidence of business interruption insurance and accompanying Endorsements

 

Borrower / Briggs

34.

 

 

 

Financial Statements, including pro forma balance sheet and projections

 

Borrower / Briggs

 

 

 

 

 

 

 

CORPORATE DOCUMENTS

 

 

 

 

 

 

 

35.

 

 

 

Secretary’s Certificate of Borrower

 

Borrower / Briggs

 

 

 

 

Exhibit A

-

Certified Articles of Incorporation

 

Borrower / Briggs

 

 

 

 

Exhibit B

-

Bylaws

 

 

 

 

 

Exhibit C

-

Resolutions

 

 

 

 

 

Exhibit D

-

Incumbency

 

36.

 

 

 

Secretary’s Certificate of Granite City Restaurant Operations, Inc.

 

Borrower / Briggs

 

 

 

 

Exhibit A

-

Certified Articles of Incorporation

 

Borrower / Briggs

 

 

 

 

Exhibit B

-

Bylaws

 

 

 

 

 

Exhibit C

-

Resolutions

 

 

 

 

 

Exhibit D

-

Incumbency

 

 

6

--------------------------------------------------------------------------------


 

ITEM
NUMBER

 

 

 

DOCUMENT/TASK

 

RESP.
PARTY

 

 

 

 

 

 

 

37.

 

 

 

Secretary’s Certificate of Granite City — Arkansas, Inc.

 

Borrower / Briggs

 

 

 

 

Exhibit A

-

Certified Articles of Incorporation

 

Borrower / Briggs

 

 

 

 

Exhibit B

-

Bylaws

 

 

 

 

 

Exhibit C

-

Resolutions

 

 

 

 

 

Exhibit D

-

Incumbency

 

38.

 

 

 

Secretary’s Certificate of Granite City — Orland Park, Inc.

 

Borrower / Briggs

 

 

 

 

Exhibit A

-

Certified Articles of Incorporation

 

Borrower / Briggs

 

 

 

 

Exhibit B

-

Bylaws

 

 

 

 

 

Exhibit C

-

Resolutions

 

 

 

 

 

Exhibit D

-

Incumbency

 

39.

 

 

 

Secretary’s Certificate of Granite City — Creve Coeur, Inc.

 

Borrower / Briggs

 

 

 

 

Exhibit A

-

Certified Articles of Incorporation

 

Borrower / Briggs

 

 

 

 

Exhibit B

-

Bylaws

 

 

 

 

 

Exhibit C

-

Resolutions

 

 

 

 

 

Exhibit D

-

Incumbency

 

40.

 

 

 

Secretary’s Certificate of Granite City — Rockford, Inc.

 

Borrower / Briggs

 

 

 

 

Exhibit A

-

Certified Articles of Incorporation

 

Borrower / Briggs

 

 

 

 

Exhibit B

-

Bylaws

 

 

 

 

 

Exhibit C

-

Resolutions

 

 

 

 

 

Exhibit D

-

Incumbency

 

41.

 

 

 

Secretary’s Certificate of Granite City — Peoria, Inc.

 

Borrower / Briggs

 

 

 

 

Exhibit A

-

Certified Articles of Incorporation

 

Borrower / Briggs

 

 

 

 

Exhibit B

-

Bylaws

 

 

 

 

 

Exhibit C

-

Resolutions

 

 

 

 

 

Exhibit D

-

Incumbency

 

42.

 

 

 

Secretary’s Certificate of Granite City of Indiana, Inc.

 

Borrower / Briggs

 

 

 

 

Exhibit A

-

Certified Articles of Incorporation

 

Borrower / Briggs

 

 

 

 

Exhibit B

-

Bylaws

 

 

 

 

 

Exhibit C

-

Resolutions

 

 

 

 

 

Exhibit D

-

Incumbency

 

 

7

--------------------------------------------------------------------------------


 

ITEM
NUMBER

 

 

 

DOCUMENT/TASK

 

RESP.
PARTY

 

 

 

 

 

 

 

43.

 

 

 

Secretary’s Certificate of Granite City of Ohio, Inc.

 

Borrower / Briggs

 

 

 

 

Exhibit A

-

Certified Articles of Incorporation

 

Borrower / Briggs

 

 

 

 

Exhibit B

-

Bylaws

 

 

 

 

 

Exhibit C

-

Resolutions

 

 

 

 

 

Exhibit D

-

Incumbency

 

44.

 

 

 

Secretary’s Certificate of Granite City of Kansas Ltd.

 

Borrower / Briggs

 

 

 

 

Exhibit A

-

Certified Articles of Incorporation

 

Borrower / Briggs

 

 

 

 

Exhibit B

-

Bylaws

 

 

 

 

 

Exhibit C

-

Resolutions

 

 

 

 

 

Exhibit D

-

Incumbency

 

45.

 

 

 

Secretary’s Certificate of Granite City of Maryland, Inc.

 

Borrower / Briggs

 

 

 

 

Exhibit A

-

Certified Articles of Incorporation

 

Borrower / Briggs

 

 

 

 

Exhibit B

-

Bylaws

 

 

 

 

 

Exhibit C

-

Resolutions

 

 

 

 

 

Exhibit D

-

Incumbency

 

46.

 

 

 

Good Standing Certificates

 

 

 

 

A

 

Borrower — Minnesota, Nebraska, Ohio and Wisconsin

 

Borrower / Briggs

 

 

B

 

Granite City Restaurant Operations, Inc. — Minnesota, Illinois, Indiana, Iowa,
Kansas, Michigan, Missouri, Nebraska, North Dakota, Ohio, South Dakota and
Wisconsin

 

Borrower / Briggs

 

 

C

 

Granite City — Arkansas, Inc. — Arkansas

 

Borrower / Briggs

 

 

D

 

Granite City — Orland Park, Inc. — Illinois

 

Borrower / Briggs

 

 

E

 

Granite City — Creve Coeur, Inc. — Missouri

 

Borrower / Briggs

 

 

F

 

Granite City — Rockford, Inc. — Illinois

 

Borrower / Briggs

 

 

G

 

Granite City — Peoria, Inc. — Illinois

 

Borrower / Briggs

 

 

H

 

Granite City of Indiana, Inc. — Indiana

 

Borrower / Briggs

 

8

--------------------------------------------------------------------------------


 

ITEM
NUMBER

 

 

 

DOCUMENT/TASK

 

RESP.
PARTY

 

 

 

 

 

 

 

 

 

I

 

Granite City of Ohio, Inc. — Ohio

 

Borrower / Briggs

 

 

J

 

Granite City of Kansas Ltd. — Kansas

 

Borrower / Briggs

 

 

K

 

Granite City of Maryland, Inc. — Minnesota and Maryland

 

Borrower / Briggs

 

 

 

 

 

 

 

CERTIFIED COPIES OF INDY CR, LLC ACQUISITION DOCUMENTS (in each case, including
all schedules and exhibits and all amendments thereto)

 

 

 

 

 

 

 

47.

 

 

 

Asset Purchase Agreement for Indy CR, LLC

 

Borrower / Briggs

48.

 

 

 

Bill of Sale

 

Borrower / Briggs

49.

 

 

 

Assignment and Assumption of Lease Agreement

 

Borrower / Briggs

50.

 

 

 

Non-Competition Agreements with respect to the following:

 

 

 

 

A

 

Indy CR, LLC

 

Borrower / Briggs

 

 

B

 

Clint Field

 

Borrower / Briggs

 

 

C

 

Eric Schilder

 

Borrower / Briggs

 

 

D

 

Joel Field

 

Borrower / Briggs

 

 

E

 

Jon Field

 

Borrower / Briggs

 

 

F

 

Restaurant Entertainment Group, LLC

 

Borrower / Briggs

51.

 

 

 

Interim Management Agreement for Liquor and Food Licenses

 

Borrower / Briggs

52.

 

 

 

Payoff Documentation Listed Above

 

Borrower / Briggs

53.

 

 

 

Termination of Management Agreement between Seller and REG

 

Borrower / Briggs

54.

 

 

 

Power of Attorney from Indy CR, LLC to Clint Field

 

Borrower / Briggs

55.

 

 

 

Evidence of Assumed Name Filing

 

Borrower / Briggs

 

 

 

 

 

 

 

CERTIFIED COPIES OF PAROLE CR, LLC ACQUISITION DOCUMENTS (in each case,
including all schedules and exhibits and all amendments thereto)

 

 

 

 

 

 

 

56.

 

 

 

Asset Purchase Agreement for Parole CR, LLC

 

Borrower / Briggs

57.

 

 

 

Bill of Sale

 

Borrower / Briggs

58.

 

 

 

Non-Competition Agreements with respect to Parole CR, LLC

 

Borrower / Briggs

 

9

--------------------------------------------------------------------------------


 

ITEM
NUMBER

 

 

 

DOCUMENT/TASK

 

RESP.
PARTY

 

 

 

 

 

 

 

59.

 

 

 

Interim Management Agreement for Liquor and Food Licenses

 

Borrower / Briggs

60.

 

 

 

Payoff Documentation Listed Above

 

Borrower / Briggs

61.

 

 

 

Termination of Management Agreement between Seller and REG

 

Borrower / Briggs

62.

 

 

 

Power of Attorney from Parole CR, LLC to Clint Field

 

Borrower / Briggs

63.

 

 

 

Evidence of Assumed Name Filing

 

Borrower / Briggs

64.

 

 

 

Evidence of Filing of Management Agreement in Anne Arundel County, Maryland

 

Borrower / Briggs

65.

 

 

 

Maryland Sales Tax Resale Certificate

 

Borrower / Briggs

 

 

 

 

 

 

 

CERTIFIED COPIES OF CR NH, LLC ACQUISITION DOCUMENTS (in each case, including
all schedules and exhibits and all amendments thereto)

 

 

 

 

 

 

 

66.

 

 

 

Asset Purchase Agreement for CR NH, LLC

 

Borrower / Briggs

67.

 

 

 

Bill of Sale

 

Borrower / Briggs

68.

 

 

 

Assignment and Assumption of Lease Agreement

 

Borrower / Briggs

69.

 

 

 

Non-Competition Agreements with respect to CR NH, LLC

 

Borrower / Briggs

70.

 

 

 

Interim Management Agreement for Liquor and Food Licenses

 

Borrower / Briggs

71.

 

 

 

Payoff Documentation Listed Above

 

Borrower / Briggs

72.

 

 

 

Termination of Management Agreement between Seller and REG

 

Borrower / Briggs

73.

 

 

 

Power of Attorney from Parole CR, LLC to Clint Field

 

Borrower / Briggs

74.

 

 

 

Evidence of Assumed Name Filing

 

Borrower / Briggs

75.

 

 

 

Maryland Sales Tax Resale Certificate

 

Borrower / Briggs

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Leased Property

 

Address

 

Tenant

 

Landlord Entity

 

 

 

 

 

 

 

39 W. Jackson Place — Union Station

Indianapolis, IN 46225

 

Granite City Restaurant Operations, Inc.

 

City of Indianapolis Department of Metropolitan Development

 

 

 

 

 

 

 

186 Fleet Street

Oxon Mill Road, MD 20745

 

Granite City Restaurant Operations, Inc.

 

NH-P Retail L.L.C.

 

 

 

 

 

 

 

1906 Towne Centre Blvd.

Annapolis, MD 21401

 

Granite City Restaurant Operations, Inc.

 

Annapolis Towne Centre at Parole, LLC

 

 

 

 

 

 

 

3720 E. 82nd Street

Indianapolis, IN 46240

 

Granite City Restaurant Operations, Inc.

 

White River Investments, LP

 

 

 

 

 

 

 

1060 Settlers Ridge Center Dr.

Pittsburgh, PA 15205

 

Granite City Restaurant Operations, Inc.

 

Settlers Ridge, L.P.

 

 

 

 

 

 

 

352 South Avenue

Bloomington, MN 55425

 

Granite City Restaurant Operations, Inc.

 

MOAC Mall Holdings LLC

 

 

 

 

 

 

 

11735 Sherri Lane

Miami, FL 33183

 

Granite City Restaurant Operations, Inc.

 

WRC Properties, Inc.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

UCC Terminations

 

Debtor Name

 

Secured Party

 

Jurisdiction

 

Filing Number

 

Filing Date

 

Termination
Filing Number
and Date

 

CR NH, LLC

 

Starboard Funding 2

 

MD SOS

 

0000000181421793

 

5/31/11

 

 

 

CR NH, LLC

 

Starboard Funding, LLC and Vion Holdings LLC

 

OH SOS

 

OH00143476504

 

7/8/10

 

 

 

CR NH, LLC

 

Starboard Funding, LLC and Vion Holdings LLC

 

OH SOS

 

OH00143476615

 

7/8/10

 

 

 

CR NH, LLC

 

Source Capital Mezzanine Fund I, L.P.

 

OH SOS

 

OH00153864296

 

10/31/11

 

 

 

CR NH, LLC

 

Sovereign-Emerald Crest Capital Partners II, LP and Pacific Specialty Insurance
Company

 

OH SOS

 

OH00143522301

 

7/12/10

 

 

 

Cadillac Ranch — National Harbour (CR-NH LLC)

 

Merchant Services LTD

 

OH SOS

 

OH00148040304

 

2/7/11

 

 

 

Indy CR, LLC

 

Starboard Funding, LLC and Vion Holdings LLC

 

OH SOS

 

OH00140327526

 

2/17/10

 

 

 

Indy CR, LLC

 

Starboard Funding, LLC and Vion Holdings LLC

 

OH SOS

 

OH00140452511

 

2/24/10

 

 

 

Indy CR, LLC and Cadillac Ranch

 

Business Financial Services, Inc.

 

OH SOS

 

OH00147265167

 

1/3/11

 

 

 

Indy CR, LLC

 

Starboard Funding 2

 

OH SOS

 

OH00150431377

 

5/24/11

 

 

 

Indy CR, LLC

 

Source Capital Mezzanine Fund I, L.P.

 

OH SOS

 

OH00153864529

 

10/31/11

 

 

 

Indy CR, LLC

 

Sovereign-Emerald Crest Capital Partners II, LP and Pacific

 

OH SOS

 

OH00143521177

 

7/12/10

 

 

 

 

2

--------------------------------------------------------------------------------


 

Debtor Name

 

Secured Party

 

Jurisdiction

 

Filing Number

 

Filing Date

 

Termination
Filing Number
and Date

 

 

 

Specialty Insurance Company

 

 

 

 

 

 

 

 

 

Indy CR, LLC, dba Cadillac Ranch

 

Advanced POS Leasing

 

IN SOS

 

201000010720902

 

12/20/10

 

 

 

Indy CR, LLC

 

Business Financial Services, Inc.

 

IN SOS

 

201000011003806

 

12/30/10

 

 

 

Parole CR, LLC, dba Cadillac Ranch

 

Advanced POS Leasing

 

MD SOS

 

0000000181412738

 

1/24/11

 

 

 

Parole CR, LLC and Cadillac Ranch

 

Next Day Gourmet, LLC and Superior Products

 

OH SOS

 

OH00141490764

 

4/14/10

 

 

 

Parole CR, LLC

 

Starboard Funding, LLC

 

OH SOS

 

OH00145619398

 

10/18/10

 

 

 

Parole CR, LLC

 

Starboard Funding 2

 

OH SOS

 

OH00150431155

 

5/24/11

 

 

 

Parole CR, LLC

 

Sovereign-Emerald Crest Capital Partners II, LP and Pacific Specialty Insurance
Company

 

OH SOS

 

OH00143520832

 

7/12/10

 

 

 

Cadillac Ranch and CR Minneapolis, LLC

 

Next Day Gourmet, LLC and Superior Products

 

OH SOS

 

OH00145022606

 

9/17/10

 

 

 

Restaurant Entertainment Group, LLC

 

Sovereign- Emerald Crest Capital Partners II, LP

and

Pacific Specialty Insurance Company

 

OH SOS

 

OH00143522634

 

7/12/10

 

 

 

Restaurant Entertainment Group, LLC

 

Starboard Funding LLC

 

OH SOS

 

OH00145952394

 

11/1/10

 

 

 

Restaurant Entertainment Group, LLC

 

Starboard Funding 2

 

OH SOS

 

OH00150440043

 

5/24/11

 

 

 

Restaurant Entertainment

 

Business Financial

 

OH SOS

 

OH00153980848

 

11/4/11

 

 

 

 

3

--------------------------------------------------------------------------------


 

Debtor Name

 

Secured Party

 

Jurisdiction

 

Filing Number

 

Filing Date

 

Termination
Filing Number
and Date

 

Group, LLC

 

Services, Inc.

 

 

 

 

 

 

 

 

 

3720 Indy, LLC

 

Business Financial Services, Inc.

 

IN SOS

 

201100006149387

 

7/15/11

 

 

 

3720 Indy, LLC

 

Business Financial Services, Inc.

 

OH SOS

 

OH00151687208

 

7/18/11

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Search Jurisdictions

 

Debtor Name

 

Search Jurisdiction

 

Granite City Food & Brewery Ltd.

 

MN SOS

 

Granite City Restaurant Operations, Inc.

 

KS SOS

 

Granite City — Arkansas, Inc.

 

AR SOS

 

Granite City — Orland Park, Inc.

 

IL SOS

 

Granite City — Creve Coeur, Inc.

 

MO SOS

 

Granite City — Rockford, Inc.

 

IL SOS

 

Granite City — Peoria, Inc.

 

IL SOS

 

Granite City of Indiana, Inc.

 

IN SOS

 

Granite City of Ohio, Inc.

 

OH SOS

 

Granite City of Kansas Ltd.

 

KS SOS

 

Granite City- West Wichita, Inc.

 

KS SOS

 

Granite City- Olathe, Inc.

 

KS SOS

 

Granite City- Wichita, Inc.

 

KS SOS

 

Granite City of Maryland, Inc.

 

MN SOS

 

Pittsburgh CR, LLC

 

OH SOS

PA SOS

Allegheny County, PA

Union County, OH

 

CR NH, LLC

 

OH SOS

MD SOS

Prince George’s County, MD

Union County, OH

 

Indy CR, LLC

 

OH SOS

IN SOS

Marion County, IN

Union County, OH

 

 

5

--------------------------------------------------------------------------------


 

Debtor Name

 

Search Jurisdiction

 

CR Florida, LLC

 

OH SOS

FL SOS

Broward County, FL

Union County, OH

 

CR Florida 921, LLC

 

OH SOS

FL SOS

Broward County, FL

Union County, OH

 

Kendall CR, LLC

 

OH SOS

FL SOS

Dade County, FL

Union County, OH

 

3720 Indy, LLC

 

OH SOS

IN SOS

Hamilton County, IN

Marion County, IN

Union County, OH

 

Parole CR, LLC

 

OH SOS

MD SOS

Anne Arundel County, MD

Union County, OH

 

Restaurant Entertainment Group, LLC

 

OH SOS

Delaware County, OH

Franklin County, OH

Union County, OH

 

Indy Credit, LLC

 

OH SOS

IN SOS

Marion County, IN

Union County, OH

 

Cadillac Ranch

 

OH SOS

FL SOS

IN SOS
MD SOS

PA SOS

Delaware County, OH

Franklin County, OH

Union County, OH

Broward County, FL

Dade County, FL

Marion County, IN

Anne Arundel County, MD

Prince George’s County, MD

Allegheny County, PA

 

 

6

--------------------------------------------------------------------------------


 

Debtor Name

 

Search Jurisdiction

 

Cadillac Ranch All American Bar & Grill

 

OH SOS

FL SOS

IN SOS
MD SOS

PA SOS

Delaware County, OH

Franklin County, OH

Union County, OH

Broward County, FL

Dade County, FL

Hamilton County, IN

Marion County, IN

Anne Arundel County, MD

Prince George’s County, MD

Allegheny County, PA

 

CR Minneapolis, LLC

 

OH SOS

MN SOS

Hennepin County, MN

Union County, OH

 

 

7

--------------------------------------------------------------------------------

 


 

EXHIBIT D

 

UCC Financing Statements

 

Debtor

 

Jurisdiction

 

Collateral

 

Filing Number/
Date

 

Post-filing
Search

 

Granite City of Maryland, Inc.

 

MN SOS

 

All Assets

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT D-3

 

Form of Delayed Draw Term Note

 

$                     

                        ,               

 

FOR VALUE RECEIVED, the undersigned, GRANITE CITY FOOD & BREWERY LTD., a
Minnesota corporation (the “Borrower”), hereby promises to pay to
                                                   (the “Lender”) at the
principal office of Fifth Third Bank, an Ohio banking corporation, as
Administrative Agent, in Cincinnati, Ohio, in immediately available funds, the
principal sum of                                        Dollars
($                    ) or, if less, the aggregate unpaid principal amount of
the Delayed Draw Term Loan made or maintained by the Lender to the Borrower
pursuant to the Credit Agreement, in installments in the amounts called for by
Section 2.7 of the Credit Agreement, together with interest on the principal
amount of such Delayed Draw Term Loan from time to time outstanding hereunder at
the rates, and payable in the manner and on the dates, specified in the Credit
Agreement.

 

This Delayed Draw Term Note (this “Note”) is one of the Notes referred to in the
Credit Agreement dated as of May 10, 2011 among the Borrower, Fifth Third Bank,
an Ohio banking corporation, as Administrative Agent and the Lenders party
thereto (as extended, renewed, amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
and this Note and the holder hereof are entitled to all the benefits and
security provided for thereby or referred to therein, to which Credit Agreement
reference is hereby made for a statement thereof. All defined terms used in this
Note, except terms otherwise defined herein, shall have the same meaning as in
the Credit Agreement. This Note shall be governed by and construed in accordance
with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered on the date first set forth above by the duly authorized
representative of the Borrower.

 

--------------------------------------------------------------------------------


 

 

GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Compliance Certificate

 

GRANITE CITY FOOD & BREWERY LTD.

 

COMPLIANCE CERTIFICATE

 

                                  , 20

 

To:                              Fifth Third Bank, as Administrative
Agent under, and the Lenders party to,
the Credit Agreement described below

 

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Credit Agreement dated as of May 10, 2011 among
us (as extended, renewed, amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”). Unless
otherwise defined herein, the terms used in this Compliance Certificate have the
meanings ascribed thereto in the Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.             I am the duly elected                          of GRANITE CITY
FOOD & BREWERY LTD., a Minnesota corporation;

 

2.             I have reviewed the terms of the Credit Agreement and I have
made, or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.             The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Compliance Certificate, except as set forth below;

 

4.             The financial statements required by Section 6.1 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete as of the date and for the periods
covered thereby; and

 

5.             The representations and warranties of the Borrower contained in
Section 5 of the Credit Agreement are true and correct in all material respects
(except to the extent any such representations or warranties are already
qualified by materiality, in which event they shall be true and correct in all
respects) as though made on and as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects (except to the extent any such
representations or warranties are already qualified by materiality, in which
event they shall be true and correct in all respects) as of such date).

 

--------------------------------------------------------------------------------


 

6.             The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with Section 6.20 of the Credit Agreement,
all of which data and computations are, to the best of my knowledge, true,
complete and correct and have been made in accordance with the relevant Sections
of the Credit Agreement.

 

7.             The Schedule II hereto sets forth a comparison of current
financials against the budget for such period as required by Sections 6.1(c) of
the Credit Agreement.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered as of the date first set forth above.

 

 

GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 


 

Schedule I
to Compliance Certificate

 

GRANITE CITY FOOD & BREWERY LTD.

COMPLIANCE CALCULATIONS
FOR CREDIT AGREEMENT DATED AS OF                        , 20    

 

CALCULATIONS AS OF                        ,       

 

A.

Leverage Ratio (Section 6.20(a))

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Total Funded Debt ((a) — (b))

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

(a)       the aggregate of all Indebtedness of the Borrower and its Subsidiaries
at such time determined on a consolidated basis in accordance with GAAP
(including, in any event, all Senior Indebtedness)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)       the aggregate amount of Netting Cash at such time

 

$

 

 

 

 

 

 

 

 

 

 

 

 

2.

Adjusted EBITDA ((a) — (b) — (c) — (d) + (e) + (f) + (g) + (h) +/- (i) + (j)(1))

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

(a)       Restaurant-Level IBO

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)       lease payments

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)       cash occupancy costs

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)       general and administrative costs

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)       non-cash stock option compensation

 

$

 

 

 

 

--------------------------------------------------------------------------------

(1)  Each for the period of four fiscal quarters then ended.

 

--------------------------------------------------------------------------------


 

 

 

(f)        directors’ fees and expenses

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(g)       extraordinary charges

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(h)       non-recurring charges

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)        any losses (or gains) realized upon the disposition of property
outside of the ordinary course of business

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(j)        to the extent deducted in the calculation of Net Income, costs and
expenses incurred in connection with the Cadillac Ranch Acquisition in an
aggregate amount not to exceed $550,000

 

$

 

 

 

 

 

 

 

 

 

 

 

 

3.

Regularly scheduled cash payments made with respect to Capitalized Lease
Obligations for the period of four fiscal quarters then ended

 

 

 

$

 

 

 

 

 

 

 

 

 

 

4.

Sum of A2 and A3

 

 

 

$

 

 

 

 

 

 

 

 

 

 

5.

Ratio of A1 to A4

 

 

 

         :1.0

 

 

 

 

 

 

 

 

 

 

6.

A5 ratio must not exceed

 

 

 

         :1.0

 

 

 

 

 

 

 

 

 

 

7.

Borrower is in compliance (circle yes or no)

 

 

 

Yes/no

 

 

--------------------------------------------------------------------------------


 

B.

Senior Leverage Ratio (Section 6.20(b))

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Senior Funded Debt ((a) — (b))

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

(a)       the aggregate of all Senior Indebtedness of the Borrower and its
Subsidiaries at such time determined on a consolidated basis in accordance with
GAAP

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)       the aggregate amount of Netting Cash at such time

 

$

 

 

 

 

 

 

 

 

 

 

 

 

2.

Adjusted EBITDA (as calculated pursuant to A2)

 

 

 

$

 

 

 

 

 

 

 

 

 

 

3.

Ratio of B1 to B2

 

 

 

:1.0

 

 

 

 

 

 

 

 

 

 

4.

B4 ratio must not exceed

 

 

 

:1.0

 

 

 

 

 

 

 

 

 

 

5.

Borrower is in compliance (circle yes or no)

 

 

 

Yes/no

 

 

--------------------------------------------------------------------------------


 

C.

Fixed Charge Coverage Ratio (Section 6.20(c))

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Adjusted EBITDA (as calculated pursuant to A2)

 

 

 

$

 

 

 

 

 

 

 

 

 

 

2.

Fixed Charges (sum of (a) through (e))

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

(a)       all scheduled payments of principal made or to be made during such
period with respect to Senior Indebtedness of the Borrower and its Subsidiaries

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)       cash portion of any Interest Expense (excluding any imputed interest
charges with respect to Capitalized Lease Obligations and all amortization of
debt discount and expense) for such period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)       Capital Expenditures made by the Borrower and its Subsidiaries during
such period not financed with Indebtedness

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)       federal, state and local income taxes paid by the Borrower and its
Subsidiaries during such period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)       to the extent such obligations and liabilities are not subordinated to
the Obligations of Borrower hereunder in a manner reasonably satisfactory to
Administrative Agent, scheduled payments made or to be made during such period
with respect to Indebtedness incurred by the Borrower or its Subsidiaries under
Section 6.11(k), together with Interest

 

$

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Expense related thereto

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

Ratio of C1 to C2

 

 

 

:1.0

 

 

 

 

 

 

 

 

 

 

4.

C3 ratio must not be less than

 

 

 

:1.0

 

 

 

 

 

 

 

 

 

 

5.

Borrower is in compliance (circle yes or no)

 

 

 

Yes/no

 

 

--------------------------------------------------------------------------------


 

D.

Capital Expenditures (Section 6.20(d))

 

 

 

 

 

 

 

 

 

 

1.

The aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by a Person during the measurement period for the acquisition or
leasing (pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP

 

$

 

 

 

 

 

 

 

 

2.

Permitted Capital Expenditures for such measurement period (per
Section 6.20(d) of the Credit Agreement)

 

$

 

 

 

 

 

 

 

 

3.

Permitted carry-forward amount from preceding fiscal year

 

$

 

 

 

 

 

 

 

 

4.

Total permitted Capital Expenditures for such measurement period (sum of D2 and
D3)

 

$

 

 

 

 

 

 

 

 

5.

Borrower is in compliance (circle yes or no)

 

Yes/no

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS

 

Term A Loan Commitment

 

Lender

 

Amount

 

Fifth Third Bank

 

$

5,000,000

 

 

Delayed Draw Term Loan Commitment

 

Lender

 

Amount

 

Fifth Third Bank

 

$

5,000,000

 

 

Line of Credit Commitment

 

Lender

 

Amount

 

Fifth Third Bank

 

(a) from the Closing Date through December 16, 2011, $5,000,000.00;

 

(b) from December 16, 2011, until December 30, $7,000,000;

 

(c) from December 30, 2011, until the earlier to occur of (x) a consummation of
a Permitted Sale-Leaseback of the Troy Property or (y) April 30, 2012,
$12,000,000; and

 

(d) thereafter, $10,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.23

 

Brokers’ Fees

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.21

 

Immaterial Subsidiaries

 

Granite City — Arkansas, Inc.

 

Granite City — Creve Coeur, Inc.

 

Granite City — Orland Park, Inc.

 

Granite City — Peoria, Inc.

 

Granite City — Rockford, Inc.

 

Granite City of Indiana, Inc.

 

Granite City of Ohio, Inc.

 

--------------------------------------------------------------------------------